Case: 14-13444    Date Filed: 11/04/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13444
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:13-cr-00036-LGW-JEG-2


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                            versus

JEREMIAH NATHANIEL BENNETT,

                                                         Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (November 4, 2015)

Before WILSON, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      B. Reid Zeh III, appointed counsel for Jeremiah Bennett in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 14-13444     Date Filed: 11/04/2015    Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, Bennett’s motion to discharge

counsel and appoint new counsel is DENIED, and Bennett’s conviction and

sentence are AFFIRMED.




                                          2